Chapter 18315, Laws of Florida, became effective upon its approval by the Governor, June 2, 1937. It is carefully drawn and provides that:
"In any suit in equity brought by any county, city, village or town of this State for the purpose of consummating *Page 123 
the enforcement in tax lien foreclosure proceedings of its tax or assessment liens, whether such liens be evidenced by taxes or assessments duly levied and assessed upon the tax assesment roll or by tax certificates or tax deeds owned and held by it, against property located therein, the State of Florida may be made a party defendant in such proceedings for the purpose of adjudicating therein its tax liens against said property and receiving from the proceeds of any foreclosure sale in such proceedings its proper and proportionate share of such proceeds in satisfaction of its said tax liens so adjudicated; and the State of Florida does hereby give its consent to be sued and made a party defendant in such suits for such purpose." (Sec. 1)
The express specific statutory limitation upon the consent given to sue the State in tax lien foreclosure proceedings "brought by any county, city, village or town of this State" is that "the State may be made a party defendant in such proceedings for the purpose of adjudicating therein its taxliens against said property and receiving from the proceeds of any foreclosure sale in such proceedings its proper and proportionate share of such proceeds in satisfaction of itssaid tax liens so adjudicated." This does not include statutory consent to sue the State when it has the legal title to lands covered by State tax sale certificates discharged of any andall right of redemption by the former owners or others who may have had the privilege of redeeming the land from State tax sale certificates.
On June 9, 1937, Chapter 18296, Laws of Florida, became effective. It provides special procedure for the redemption through sales by the clerk of the *Page 124 
circuit court "having custody or control of any tax sale certificates" held by the State of Florida "that are more than two years old when the Act became effective June 9, 1937. The clerk is required to offer such certificates together with all subsequent omitted or levied taxes for sale at public outcry to the highest bidder for cash, when written request is made by any person for such sale." Other provisions are made for advertisements, sales and the issue of tax deeds to lands so sold and not redeemed to purchasers, etc.
Sec. 9 of the Act is:
"This Act shall remain in full force and effect for two years from the date same shall become a law and at expiration of such four year period, then the fee simple title to all lands, against which there remains outstanding tax certificates which on the date this Act becomes a law, are more than two years old, shall become absolutely vested in State of Florida, and every right, title or interest of every nature or kind whatsoever of former owner of said property or anyone claiming by, through or under him, or anyone holding lien thereon shall cease, terminate and be at an end, and the State of Florida thereafter, through the Trustees of Internal Improvement Fund shall be authorized and empowered to sell the said lands to the highest and best bidder for cash at such time and after giving such notice and according to such rules and regulations as may be fixed and adopted from time to time by the said Trustees of the Internal Improvement Fund.
"After the expiration of two years from date this Act shall become a law, no court in this State, either Federal or State shall have jurisdiction to entertain any suit brought by the former owner of said land or *Page 125 
anyone claiming by, through or under him for the purpose of questioning, or in any way litigating or contesting the title of the State of Florida, or its grantee to said land."
The effect of Chapter 18296, effective June 9, 1937, isto vest in the State of Florida on June 9, 1939, "the fee simple title" to all lands, against which there remains outstanding State tax certificates held by the State that onJune 9, 1937, were more than two years old, discharged of any right of redemption, thereby merging the State's tax liens into a legal title without a right of redemption. This took the State tax liens represented by State tax certificates covered by Chapter 18296, of June 9, 1937, from under the operation of Chapter 18315, of June 2, 1937, so the consent of the State to be sued does not extend to the lands to which the State has title under Chapter 18296. This does not affect any valid and subsisting tax liens held by the city in this case that are of equal dignity with State taxation, but prevents the State from being sued in the premises unless statutory consent is duly given. Chapter 18315 which became effective June 2, 1937, remains operative except in so far as it is affected by Chapter 18296 which became effective June 9, 1937.
In Bice v. City of Haines City, 142 Fla. 371, 195 So. 919, the question stressed was whether municipal tax sale certificates which are distinct from State tax sale certificates, were in effect cancelled by the Murphy Act, Chapter 18296, Acts of 1937, not whether in that case the entire relief prayer could legally be granted.
On this rehearing, our original judgment of reversal is adhered to and confirmed.
  TERRELL, THOMAS, and ADAMS, JJ., concur. *Page 126
BROWN, C. J., concurs in conclusion.
BUFORD, and CHAPMAN, JJ., dissent.
                      ON REHEARING GRANTED                        February 20, 1942